 

Case 20-10343-LSS Doc 3634 Filed 05/12/21 Page1of2

FILED
N21 HAY 12 AM 9: 13

ne BANKRUP Y col

May 5, 2021

 

Dear Justice Laurie Selber Silverstein,
| want to take this opportunity to share how being sexually violated in my youth, has
adversely affected my life as an adult.

Subsequent to these acts being perpetrated upon me, | have suffered endless episodes of
debilitating, clinical anxiety and depression.

Due to these diagnoses, | have been, and will have no alternative but to continue to utilize
prescribed medications in order for me to function as a productive adult.

| have been unable to accept full -time employment to support myself and have been forced
to rely on social security disability, as the prescribed, anti-anxiety medication regularly

disrupts my sleep patterns.

The sexual misdeeds that were visited upon me, have also led me down a path of reckless
behavior, such as promiscuity, and even a brief period of prostitution.

There are no works to describe what happens to a child when they are abused and cannot cry
out for help, due to fear of reprisal. It changes a life beyond measure.

| want to thank you in advance for your time and consideration.

 

 
NORTH TEXAS TX 750
5 MAY 2021 PM S39 L

 

“ih CL Arua | Sl be# oS hin

SIA Gatlp ty, Caso
#2. Atk it GA f 100

Case 20-10343-LSS Doc 3634 Filed 05/12/21 Page 2

 

 
